 1 Stephen R. Hormel
 2 Hormel Law Office, L.L.C.
   17722 East Sprauge Avenue
 3 Spokane Valley, WA 99016
   Telephone: (509) 926-5177
 4
   Facsimile: (509) 926-4318
 5
                          UNITED STATES DISTRICT COURT
 6                   FOR THE EASTERN DISTRICT OF WASHINTON
 7                       (HONORABLE Wm. Fremming Nielsen)

 8   UNITED STATES OF AMERICA,              )
 9
                                            )        No. 2:21-CR-001-WFN
              Plaintiff,                    )
10                                          )        NOTICE OF APPEARANCE
       vs.                                  )              (Amended)
11
                                            )
12   PETER JAMES YEAGER,                    )
                                            )
13            Defendant.                    )
14                                          )

15           STEPHEN R. HORMEL, for Hormel Law Office, LLC, hereby enters his
16
     appearance as counsel on behalf of the above named Defendant in this matter. All
17
     further notices, pleadings and correspondence should be provided to said counsel.
18

19           Dated this 10th day of January, 2021.
20
                                      Respectfully Submitted,
21

22                                    Stephen R. Hormel
23                                    WSBA # 18733
                                      Hormel Law Office, L.L.C.
24                                    17722 East Sprauge Avenue
25
                                      Spokane Valley, WA 99016
                                      Telephone: (509) 926-5177
26                                    Facsimile: (509) 926-4318
27
     Notice of Appearance                       1
 1                             CERTIFICATE OF SERVICE
 2
           I hereby certify that on January 10, 2021, I electronically filed the foregoing
 3
     with the Clerk of the Court using the CM/ECF System which will send
 4

 5   notification of such filing to the following: Dominique Juliet Park, Assistant
 6
     United States Attorney.
 7

 8

 9                                          s/ Stephen R. Hormel
                                            WSBA # 18733
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     Notice of Appearance                     2
